The offense is the failure to stop and render aid after an automobile collision; penalty assessed at confinement in the penitentiary for two years.
The appellant's motion for new trial was overruled and notice of appeal given on November 13, 1937. The statement of facts accompanying the record was not filed in the trial court until February 16, 1938, which was 95 days after the date of notice of appeal. No reason is given for the failure to file the statement of facts within the 90 days prescribed by law. Therefore the statement of facts can not be considered by this Court.
Counsel for appellant earnestly insist that this Court should consider their bills of exception even though the statement of facts was not filed in time to authorize its consideration. The rule is well settled by many decisions that in the absence of the evidence adduced upon the trial, this Court is unable to appraise the merits of the bills of exception found in the transcript. See Vernon's Ann. Texas C. C. P., Vol. 3, p. 98, Sec. 17; also 1937 Pocket Part, p. 36, note 17.
Nothing having been perceived in the record which would authorize a reversal of the conviction, the judgment of the trial court is affirmed.
                    ON MOTION FOR REHEARING.